Citation Nr: 0626373	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-21 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to a schedular rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from April 1956 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, denying the veteran's 
claim of entitlement to a schedular evaluation in excess 
of 10 percent for tinnitus.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002), (2005); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for 
tinnitus, specifically a 10 percent evaluation for each 
ear.  The RO denied the veteran's request because under 
Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for 
tinnitus of each ear.  The veteran has appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the 
U.S. Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003, versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and 
stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006), the Federal Circuit concluded that 
the CAVC erred in not deferring to the VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus 
in each ear, the veteran's appeal must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The U. S. Court of Appeals for Veterans Claims 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Manning v. Principi, 16 Vet.App. 534, 
542-543 (2002). 

In the instant case the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As noted 
above, the veteran is already receiving the maximum 
schedular rating available for tinnitus under the 
applicable rating criteria and, regardless of whether the 
veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change. 

As there is no reasonable possibility that any notice or 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet.App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim). 


ORDER

A schedular evaluation in excess of 10 percent for 
tinnitus is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


